         Case 6:21-cr-00067-MC         Document 58       Filed 02/26/21    Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     EUGENE DIVISION


UNITED STATES OF AMERICA                            6:21-cr-00067-AA-1

              v.                                     INFORMATION

SHAUNNA LEE PAYNE,                                  18 U.S.C. §§ 922((j) and 924(a)(2)

              Defendant.


                     THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                               (Possession of a Stolen Firearm)
                             (18 U.S.C. §§ 922((j) and 924(a)(2))

       On or between March 17, 2017 and March 31, 2017, in the District of Oregon, defendant

SHAUNNA LEE PAYNE, knowingly possessed a stolen firearm, that is, a Ruger, Model P98,

9mm Luger, which had been shipped and transported in interstate commerce, knowing and

having reasonable cause to believe the firearm was stolen;

       In violation of Title 18, United States Code, Sections 922(j) and 924(a)(2).

       Dated: February 26, 2021

                                                    Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney


                                                    s/ Judith R. Harper
                                                    JUDITH R. HARPER, OSB # 903260
                                                    Assistant United States Attorney
Information                                                                          Page 1
                                                                                      Revised April 2018
